Published Order
On January 21, 2016, the Court issued an order granting transfer of jurisdiction over this appeal from the Court of Appeals. That order vacated the decision of the Court of Appeals under Appellate Rule 58(A). After oral argument and further review, the four members of the Court are evenly divided on the proper disposition of the case.
This rare circumstance is anticipated in our rules, which provide that when “the Supreme Court is evenly divided after transfer has been granted, the decision of the Court of Appeals shall be reinstated.” Appellate Rule 58(C).
The Court of Appeals’ memorandum decision in Bragg v. State, No. 49A02-1412-CR-878, 2015 WL 6031982 (Ind.Ct.App. Oct. 15, 2015), is hereby reinstated.